Citation Nr: 0511343	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed seizure 
disorder.  

2.  Entitlement to service connection for claimed multiple 
sclerosis.  

3.  Entitlement to service connection for a claimed heart 
murmur.  




REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO.  

In August 2003, the veteran filed additional claims to 
include service connection for headaches.  As this matter has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

It appears that the veteran is claiming service connection 
for a seizure disorder, multiple sclerosis, and a heart 
murmur both directly and as manifestation of an undiagnosed 
illness.  

Hence, the RO must schedule a VA medical examination to 
determine the nature and likely etiology of the claimed 
seizure disorder, multiple sclerosis and heart murmur.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
seizure disorder, multiple sclerosis, and 
heart murmur since service.  Based on his 
response, the RO undertake to obtain 
copies of all clinical records from all 
identified treatment sources.  

2.  The RO should schedule a VA medical 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran and the examiner must 
indicate whether the claims file was 
reviewed.  The examiner must assess 
whether the veteran suffers from a 
seizure disorder, multiple sclerosis, 
and/or from a heart murmur.  If so, the 
examiner must comment upon the etiology 
thereof.  The examiner must state whether 
any current disability is due to disease 
or injury in service, to include his 
active duty in Southeast Asia during the 
early 1990's.  Next, the examiner must 
indicate whether there are any 
manifestations of undiagnosed illness 
resulting from the service in the Persian 
Gulf.  A rationale for all conclusions 
must be provided.  

3.  Then, following completion of the 
requested development and any other 
action deemed appropriate, the RO should 
undertake to review the veteran's claims 
for service connection.  If indicated, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




